INSURANCE LAWS — EFFECTIVE DATE OF CHANGE The effective date of House Bill 1210 is September 9, 1971, that being ninety days after the sine die adjournment of the First Session, Thirty-Third Legislature. The effect of House Bill 1210 is to not amend existing issued contracts of insurance to comply with the provisions of the Act. The provisions of the Act are to become effective as to those enumerated accident and health policies which are renewed or issued for delivery in Oklahoma after the effective date of the Act, that being September 9, 1971. Any of said policies which are renewed or issued for delivery in Oklahoma after that date would come within the provisions of the Act.  The Attorney General has considered your request for an opinion wherein you ask, in effect, the following questions: "1. The date upon which House Bill 1210, passed by the 1971 Legislature, is to become effective? "2. Whether the effect of said Bill will be to amend existing issued contracts of insurance to provide for compliance with said Bill, and if so, would such compliance be in violation of the Constitution of Oklahoma? "3. Would the Bill become effective as to all issued contracts of coverage provided for under the Bill on the date set forth in question 1 above, or would the effective date for such issued contracts be upon the anniversary date thereof, or when?" Article V, Section 58, Oklahoma Constitution, provides in pertinent part as follows: "No act shall take effect until ninety days after the adjournment of the session at which it was passed . . . unless, in case of emergency, to be expressed in the act, the Legislature, . . . so directs. . ." Since House Bill 1210 was not passed by the Legislature as an emergency measure, the effective date of the Act is September 9, 1971, that being ninety days after the 1971 Legislature adjourned sine die, June 11, 1971. With regard to your second question, as to whether the effect of the Act would be to amend existing contracts of insurance to provide compliance with said Act, Section 1B of House Bill 1210 provides, in part, as follows: "If the terms of any individual or franchise accident and health insurance policy cover services within the lawful scope of practice of a licensed psychologist then: "3. The provisions of this Act shall apply to the policies and con tracts of insurance, which are delivered, amended, ratified, or issued for delivery in Oklahoma after this Act takes effect." (Emphasis added) Section 2 of this Act provides, in part: "If the terms of any group or blanket accident and health insurance policy cover services within the lawful scope of practice of a licensed psychologist then: "3. The provisions of this Act shall apply to the policies and contracts of insurance issued thereunder which are delivered, amended, ratified or issued for delivery in Oklahoma after this Act takes effect." (Emphasis added) Section 3 of the Act provides, in part: "If the terms of any plan, agreement, or service contract, issued under the provisions of this article, cover service within the lawful scope of practice of a licensed psychologist, then: "3. The provisions of this Act shall apply to the policies and con-tracts of insurance issued thereunder which are delivered, amended, ratified or issued for delivery in Oklahoma after this act takes effect." (Emphasis added) Section 5 of the Act provides, in part: "Services or procedures covered by the terms of any individual, group, blanket, or franchise policy, non-profit contract or agreement, whatsoever, providing accident or health benefits hereafter issued or renewed for delivery in Oklahoma by any insurer, whether a stock or mutual insurance company, a medical service corporation or association or non-profit group, or any other type of issuer whatever, and covering an Oklahoma risk, . . ." (Emphasis added) A plain reading of the above language, and a strict interpretation of same, clearly indicates that the effect of this Act is to not amend existing issued contracts of insurance to comply with the provisions of the Act. The provisions of the Act are to become effective as to those enumerated accident and health policies which are renewed or issued for delivery in Oklahoma after the effective date of the Act, that being September 9, 1971. Any of said policies which are renewed or issued for delivery in Oklahoma after that date would come within the provisions of the Act.  It is the opinion of the Attorney General that your questions be answered as follows: 1. The effective date of House Bill 1210 is September 9, 1971, that being ninety days after the sine die adjournment of the First Session, Thirty-Third Legislature.  2. The effect of House Bill 1210 is to not amend existing issued contracts of insurance to comply with the provisions of the Act.  3. The provisions of the Act are to become effective as to those enumerated accident and health policies which are renewed or issued for delivery in Oklahoma after the effective date of the Act, that being September 9, 1971. Any of said policies which are renewed or issued for delivery in Oklahoma after that date would come within the provisions of the Act.  (Mike Martin)